NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FLAVIO RODRIGUEZ,                               No.    15-56487

                Plaintiff-Appellant,            D.C. No.
                                                8:13-cv-00681-AG-PLA
 v.

LOS ANGELES COUNTY SHERIFF’S                    MEMORANDUM *
DEPARTMENT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                             Submitted April 7, 2017**
                               Pasadena, California

Before: CLIFTON and OWENS, Circuit Judges, and ANTOON,*** District Judge.

      Flavio Rodriguez appeals from the district court’s grant of summary

judgment in his 42 U.S.C. § 1983 action against the Los Angeles County Sheriff’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
Department (“LASD”) and several individuals. As the parties are familiar with the

facts, we do not recount them here. We affirm.

       1. The district court properly granted summary judgment to the LASD

because Rodriguez failed to raise a genuine dispute of material fact as to whether

any “Friends of the Sheriff” program was the “moving force” behind the alleged

violation of his due process rights. Dougherty v. City of Covina, 654 F.3d 892, 900

(9th Cir. 2011) (setting forth requirements for a § 1983 action against a local

government entity under Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)).

       2. The district court also properly granted summary judgment to defendant

Sheriff Leroy D. Baca because Rodriguez failed to raise a genuine dispute of

material fact as to whether Baca was either personally involved in or sufficiently

causally connected to the alleged due process violation. See Starr v. Baca, 652
F.3d 1202, 1207 (9th Cir. 2011) (setting forth requirements for supervisor

liability).

       3. In addition, the district court properly granted summary judgment to

defendants Larry Waldie and James Corbin based on qualified immunity because

Rodriguez failed to show that it was “clearly established” that the circumstances

here violated his due process rights. See White v. Pauly, 137 S. Ct. 548, 552

(2017) (per curiam) (reiterating that for qualified immunity the “clearly established

law must be ‘particularized’ to the facts of the case” (citation omitted)); Clairmont


                                          2
v. Sound Mental Health, 632 F.3d 1091, 1109 (9th Cir. 2011) (“The plaintiff bears

the burden to show that the contours of the right were clearly established.”).

      4. Finally, the district court properly granted summary judgment to

defendant Stanley Toy because Rodriguez failed to raise a genuine dispute of

material fact as to whether Toy’s disposition of the disbursed funds was

inconsistent with Rodriguez’s property rights. See Fremont Indem. Co. v. Fremont

Gen. Corp., 55 Cal. Rptr. 3d 621, 638 (Ct. App. 2007) (setting forth elements of

conversion claim).

      5. We need not decide whether the district court abused its discretion by

deeming Rodriguez’s late opposition as consent to granting summary judgment, or

by relying on Rodriguez’s admissions due to his failure to timely respond to

requests for admission.

      AFFIRMED.




                                          3